Case: 22-50072     Document: 00516534603         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50072
                                Summary Calendar                            FILED
                                                                     November 4, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Heinrich Wiebe-Neudorf,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-77-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Heinrich Wiebe-Neudorf, federal prisoner # 26999-480, appeals the
   denial of his third motion for compassionate release, filed pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). We review a district court’s decision to deny a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50072      Document: 00516534603          Page: 2    Date Filed: 11/04/2022




                                    No. 22-50072


   § 3582(c)(1)(A)(i) motion for abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).
          Wiebe-Neudorf argues that the district court violated his First
   Amendment right to be heard when it did not allow the Government to
   respond to his current § 3582(c)(1)(A)(i) motion, which would have given
   him the opportunity to reply; that extraordinary and compelling reasons for
   relief existed; and that the district court’s decision improperly denied relief
   based on the U.S.S.G. § 1B1.13 policy statement, 18 U.S.C. § 3142(g), and 18
   U.S.C. § 3553(a), which he contends are inapplicable to his motion under
   United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021).
          Wiebe-Neudorf has not provided any authority indicating that he
   would be entitled to relief on his First Amendment claim in the context of a
   § 3582(c)(1)(A)(i) motion. To the extent he argues that the district court
   abused its discretion in denying his motion without a response from the
   Government, his argument is unavailing in light of the plain language of the
   statute, which makes no reference to a Government response.                 See
   § 3582(c)(1)(A); Ward v. United States, 11 F.4th 354, 361 (5th Cir. 2021).
   Although Wiebe-Neudorf also challenges the district court’s reliance on the
   § 3553(a) factors, consideration of those factors is required under the statute.
   See § 3582(c)(1)(A); Shkambi, 993 F.3d at 393. Additionally, although
   Wiebe-Neudorf challenges the district court’s reliance on § 1B1.13 and
   § 3142(g), the record indicates that the district court’s decision was
   independently supported by its weighing of the § 3553(a) factors. See United
   States v. Jackson, 27 F.4th 1088, 1093 n. 8 (5th Cir. 2022); United States v.
   Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021).
   Accordingly, we need not consider Wiebe-Neudorf’s contention that
   extraordinary and compelling reasons justified relief. See Ward, 11 F.4th at
   360-62.




                                          2
Case: 22-50072      Document: 00516534603           Page: 3    Date Filed: 11/04/2022




                                     No. 22-50072


          To the extent that Wiebe-Neudorf challenges the sufficiency of the
   district court’s reasons, the argument was raised for the first time in his reply
   brief, and we generally do not consider issues raised for the first time in a
   reply brief. See United States v. Rodriguez, 602 F.3d 346, 360-61 (5th Cir.
   2010). However, even if we were to consider this argument, it lacks merit
   because the reasons for the district court’s denial may be reasonably inferred
   from the district court’s order and the record. See Chavez-Meza v. United
   States, 138 S. Ct. 1959, 1966 (2018).
          In light of the foregoing, the district court’s denial of Wiebe-
   Neudorf’s § 3582(c)(1)(A)(i) motion did not constitute an abuse of
   discretion. See Chambliss, 948 F.3d at 693-94.
          AFFIRMED.




                                           3